Citation Nr: 1530571	
Decision Date: 07/17/15    Archive Date: 07/24/15

DOCKET NO.  11-32 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a headache disorder.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1999 to September 2007.

This appeal arose from a July 2009 RO rating decision.

In April 2012, the Veteran testified during a Decision Review Officer (DRO) hearing.  In September 2012, the RO notified the Veteran that a transcript of the hearing was unavailable due to technical difficulties and informed the Veteran that he could (1) provide the same testimony as a statement in support of his claim; (2) ask VA to proceed based on the notes taken at the personal hearing; or (3) request to have another hearing.  The Veteran did not reply to the RO's correspondence.  The notes from the DRO hearing are associated with the claims file.

In his December 2011 Substantive Appeal (VA Form 9), the Veteran requested a Board hearing at a local VA office.  Thereafter, in August 2013, the Veteran submitted a written request to withdraw the hearing request.  The Board thus finds that there is no hearing request pending at this time.  38 C.F.R. § 20.702(e) (2014).

This appeal was processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.


FINDING OF FACT

Available service treatment records document complaints of and treatment for headaches, a chronic headache disorder (migraine headaches) was diagnosed within approximately 13 months of the Veteran's discharge from active service, and the Veteran has credibly asserted experiencing recurrent headaches during and since service. 



CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for a headache disorder-migraine headaches-are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

As the Board's decision to grant service connection for a headache disorder is fully favorable, no further action is required to comply with the VCAA and implementing regulations with respect to this claim.

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  

Establishing service connection generally requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2014).



The Veteran contends that his current migraine headache disorder started while he was on active duty.  

The Veteran's service treatment records are incomplete and only contain records dated from November 1998 to December 2004.  A June 2000 service treatment record shows that the Veteran reported a throbbing, sharp headache after being hit in the head with a basketball.  The Veteran submitted a February 2007 service dental record which shows a complaint of a right-sided headache for the past month.  The Veteran separated from service in September 2007.  There is no separation examination report of record.  

A February 2008 VA treatment record shows that the Veteran reported a history of headaches.  

In October 2008, approximately 13 months after service separation, the Veteran was afforded a VA examination.  The Veteran reported that his headaches started when he returned from Iraq in 2006.  He indicated that his headaches are sharp and throbbing and occur three to four times per week.  The examiner diagnosed the Veteran with migraine headaches.

Subsequent VA treatment records show continuing complaints of headaches.  An April 2010 treatment notes shows that the Veteran reported a history of headaches since 2005.  A June 2010 treatment note shows that the Veteran reported a history of chronic headaches about three times a week for the past five years.  A July 2010 treatment note shows that the Veteran reported onset of headaches five years earlier.  

In May 2013, the October 2008 VA examiner reviewed the claims file and opined that the Veteran's current headache disorder was less likely than not related to service, based primarily on a finding that service treatment records did not document complaints of chronic headaches.

Upon review of the record, and resolving reasonable doubt in the Veteran's favor, the Board concludes that entitlement to service connection for migraine headaches is warranted because the credible evidence of record shows that his recurrent headaches/migraines had their onset in service and have persisted since service.  See 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  

The Veteran has been diagnosed with chronic migraines, and reported having headaches while in service.  See October 2008 VA Examination Report; April 2010 VA Treatment Record.  The medical evidence shows that he was treated for headaches in service in 2007, and he provided credible, competent reports that he continued to experience the same recurrent headaches since that time.  See October 2008 VA Examination Report; April 2010 VA Treatment Record; June 2010 VA Treatment Record; July 2010 VA Treatment Record; May 2013 VA Examination Report.  Headaches are a disability capable of lay observation, and the Veteran's accounts of onset of headaches of a severity characteristic of migraines in service and continuity since are deemed credible.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, the record shows that within 13 months of discharge, he was diagnosed with recurrent migraines based on those reported symptoms, thus supporting the claimed etiology of his current migraine disorder.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

With respect to the negative VA opinion provided in May 2013, the Board finds the rationale provide to be problematic, as it essentially relied entirely on an absence of documented in-service treatment for the Veteran's headaches.  As noted above, the STRs of record are extremely limited and, in fact, contain no medical records dated after 2004, which is when the Veteran asserts that his headaches started.  Further, the Veteran is competent to report information as to the onset and continuity of headaches and, as noted above, repeatedly referenced experiencing headaches starting in 2005 and continuing to the present day, statements which the Board finds to be credible.  The May 2013 negative VA opinion does not appear to have appropriately considered the Veteran's competent and credible statements as to the occurrence of headaches in-service; accordingly, the Board affords this opinion little probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102 (2014).  See also U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Considering, in light of the above, the collective evidence of record-to include available in and post-service medical records, as well as the Veteran's competent, credible assertions as to experiencing recurrent headaches during and since service-and resolving all reasonable doubt in the Veteran's favor, the Board concludes that service connection for migraine headaches is warranted.  


ORDER

Service connection for migraine headaches is granted.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


